TYSON, Judge concurring.
I concur in the result reached by the majority, but offer further discussion of the timeliness issue concerning late entry of the order terminating respondent's parental rights.
This Court recently addressed this issue involving N.C. Gen.Stat. § 7B-1109(e) and § 7B-1110(a) in In re L.E.B. & K.T.B., ___ N.C.App. ___, 610 S.E.2d 424 (2005). There, the adjudication and disposition order terminating the respondents' parental rights was not reduced to writing, signed, and entered until over 180 days after the hearing. Id. at ___, 610 S.E.2d at 426. The respondent-mother in In re L.E.B. & K.T.B. argued the delay of more than six months was excessive and "prejudiced her by adversely affecting: (1) both the family relationship between herself and the minors and the foster parent and the minors; (2) delaying subsequent procedural requirements; and (3) the finality of the matter." Id. at ___, 610 S.E.2d at 426 (emphasis in original).
This Court considered its previous decisions where delays were held error, but not reversible without a showing of prejudice. Id. at ___, 610 S.E.2d at 426 (citing In re J.L.K., 165 N.C.App. 311, 314, 598 S.E.2d 387, 390, disc. rev. denied, 359 N.C. 68, 281, 604 S.E.2d 314 (2004); In re E.N.S., 164 N.C.App. 146, 153, 595 S.E.2d 167, 172, disc. rev. denied, 359 N.C. 189, 606 S.E.2d 903 (2004); In re B.M., M.M., An.M., & Al.M., ___ N.C.App. ___, ___, 607 S.E.2d 698, 702 (2005)). We held the delay of six months was highly prejudicial. Id. at ___, 610 S.E.2d at ___. The respondents, the minors, and the foster parent were all adversely affected by not receiving a "speedy resolution" to the matter, as mandated by the General Assembly. Id. at ___, 610 S.E.2d at ___.
Here, the adjudication and disposition order terminating respondent-mother's parental rights was reduced to writing, signed, and entered forty-six days after the hearing, sixteen days after the maximum time limit prescribed by N.C. Gen.Stat. § 7B-1109(e) and § 7B-1110(a). However, respondent does not argue how she or the other parties were prejudiced by the sixteen day delay. Her argument rests solely on the assertion that the delay in entering the order, in violation of N.C. Gen.Stat. § 7B-1109(e) and § 7B-1110(a), was per se prejudicial. I agree with the majority's holding that a sixteen day delay, standing alone, is insufficient to warrant a reversal where respondent failed to argue or show prejudice. However, our decision does not condone the delay in entering the adjudication and disposition order beyond the time limits in the statutes. See In re B.M., M.M., An.M., and Al.M., ___ N.C.App. at ___, 607 S.E.2d at 702 (although this Court did not find prejudice, we stated, "[w]e strongly caution against this practice, as it defeats the purpose of the maximum time requirements specified in the statute, which is to provide parties with a speedy resolution of cases where juvenile custody is at issue."). I concur to affirm the trial court's order.